              Case 2:19-cr-00068-MCE Document 54 Filed 08/06/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   BENJAMIN GILBERT
 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           CASE NO. 19-0068 MCE
12
                                   Plaintiff,            STIPULATION AND ORDER TO RESET
13                                                       BRIEFING SCHEDULE AND CONTINUE J&S
                            v.                           11/5/20 AT 10:00 A.M.
14
     BENJAMIN GILBERT,
15                                 Defendant

16

17

18

19
                                                 STIPULATION
20

21          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
22
     Cameron Desmond, and Defendant, BENJAMIN GILBERT, by and through his counsel, Dina L.
23

24 Santos, agree and stipulate to reset the briefing schedule and set Judgement and Sentencing to November

25
     5, 2020, at 10:00 a.m., in the above-captioned matter. The briefing schedule will be reset as follows:
26

27

28
                                                         1

30
              Case 2:19-cr-00068-MCE Document 54 Filed 08/06/20 Page 2 of 2


 1   Judgment and Sentencing Date:                                                         Nov. 5, 2020

 2                                                                                         Oct. 29, 2020
     Reply, or Statement of Non-Opposition:
 3

 4   Formal Objections to the Presentence Report shall be filed with the Court and         Oct. 22, 2020
     served on the Probation Officer and opposing counsel no later than:
 5

 6   The Presentence Report shall be filed with the Court and disclosed to counsel no      Oct. 15, 2020
     later than:
 7
     Counsel's written objections to the Presentence Report shall be delivered to the      Oct. 8, 2020
 8   Probation Officer and opposing counsel no later than:

 9   Presentence Report shall be prepared and disclosed to Counsel                         Sept 24, 2020

10

11
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
12

13          IT IS SO STIPULATED.

14 Dated: July 27, 2020                                      McGregor Scott
                                                             United States Attorney
15

16                                                           /s/ Cameron Desmond
                                                             CAMERON DESMOND
17                                                           Assistant United States Attorney

18

19 Dated: July 27, 2020                                   /s/ Dina L. Santos
                                                          DINA L. SANTOS, ESQ.
20                                                        Attorney for Benjamin Gilbert
21
                                                     ORDER
22
            IT IS SO ORDERED.
23
     Dated: August 6, 2020
24

25

26

27

28
                                                         2

30
